      Case 20-19547                Doc 11           Filed 11/04/20 Entered 11/04/20 23:22:46                           Desc Imaged
                                                   Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Anthony J Thompson                                                Social Security number or ITIN        xxx−xx−6531
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Alexa L Thompson                                                  Social Security number or ITIN        xxx−xx−1943
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 10/30/20
Case number:          20−19547


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Anthony J Thompson                                  Alexa L Thompson

2.      All other names used in the
        last 8 years

3.     Address                               22043 Jordan Lane                                       22043 Jordan Lane
                                             Richton Park, IL 60471                                  Richton Park, IL 60471

4.     Debtor's attorney                     David H Cutler                                         Contact phone 847−673−8600
                                             Cutler & Associates, Ltd.                              Email: cutlerfilings@gmail.com
       Name and address                      4131 Main St.
                                             Skokie, IL 60076

5.     Bankruptcy trustee                    Ira Bodenstein                                         Contact phone 312−474−1647
                                             Cozen O'Connor                                         Email: iratrustee@cozen.com
       Name and address                      123 N. Wacker Drive
                                             Suite 1800
                                             Chicago, IL 60606
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 20-19547                    Doc 11       Filed 11/04/20 Entered 11/04/20 23:22:46                                   Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Anthony J Thompson and Alexa L Thompson                                                                               Case number 20−19547


6. Bankruptcy clerk's office                    Eastern Division                                          Hours open:
                                                219 S Dearborn                                            8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                 Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                          holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                          Contact phone 1−866−222−8029

                                                                                                          Date: 11/2/20

7. Meeting of creditors                          December 3, 2020 at 12:30 PM                             Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned                Appear by Telephone. For
    questioned under oath. In a joint case,      to a later date. If so, the date will be on the          instructions,, visit:
    both spouses must attend. Creditors may
    attend, but are not required to do so.       court docket.                                            www.justice.gov/ust−regions−r11/,
                                                                                                          region−11−northern−district−illinois
                                                 Debtors must bring a picture ID and proof
                                                 of their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                Filing deadline: 2/1/21
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                        Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as      conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
           Case 20-19547                Doc 11          Filed 11/04/20 Entered 11/04/20 23:22:46                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-19547-JBS
Anthony J Thompson                                                                                                     Chapter 7
Alexa L Thompson
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: agalimba                                                              Page 1 of 2
Date Rcvd: Nov 02, 2020                                               Form ID: 309A                                                             Total Noticed: 21
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 04, 2020:
Recip ID                 Recipient Name and Address
db/jdb                 + Anthony J Thompson, Alexa L Thompson, 22043 Jordan Lane, Richton Park, IL 60471-1269
tr                     + Ira Bodenstein, Cozen O'Connor, 123 N. Wacker Drive, Suite 1800, Chicago, IL 60606-1770
29098059                 Centrl Mo St, Administration 301, Warrensburg, MO 64093
29098063               + Consumers CU, Attn: Bankruptcy, 1075 Tri-State Pkwy #850, Gurnee, IL 60031-9182
29098062               + Consumers Credit Union, 1075 Tri-State Parkway, Suite 850, Gurnee, IL 60031-9182
29098064               + Fed Loan Servicing, Attn: Bankruptcy, Po Box 69184, Harrisburg, PA 17106-9184
29098065               + Gs Bank Usa, Attn: Bankruptcy, Lockbox 6112 PO Box 7247, Philadelphia, PA 19170-0001
29098067               + LendingClub, Attn: Bankruptcy, 595 Market St, Ste 200, San Francisco, CA 94105-2807
29098068               + Mercury/FBT, Attn: Bankruptcy, Po Box 84064, Columbus, GA 31908-4064
29098070               + Suntrust Bank/GreenSky, Attn: Bankruptcy, Mailcode VA-RVW-6290 POB 8509, Richmond, VA 23286-0001

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: cutlerfilings@gmail.com
                                                                                        Nov 03 2020 00:25:00      David H Cutler, Cutler & Associates, Ltd., 4131
                                                                                                                  Main St., Skokie, IL 60076
29098057               + EDI: AMEREXPR.COM
                                                                                        Nov 03 2020 02:39:00      Amex, Correspondence/Bankruptcy, Po Box
                                                                                                                  981540, El Paso, TX 79998-1540
29098058               + EDI: CITICORP.COM
                                                                                        Nov 03 2020 02:39:00      Cbna, Attn: Centralized Bankruptcy, Po Box
                                                                                                                  790034, St Louis, MO 63179-0034
29098060               + EDI: CITICORP.COM
                                                                                        Nov 03 2020 02:39:00      Citibank, Citicorp Credit Srvs/Centralized Bk dept,
                                                                                                                  Po Box 790034, St Louis, MO 63179-0034
29098061               + EDI: CITICORP.COM
                                                                                        Nov 03 2020 02:39:00      Citibank/The Home Depot, Citicorp Credit
                                                                                                                  Srvs/Centralized Bk dept, Po Box 790034, St
                                                                                                                  Louis, MO 63179-0034
29098066                  EDI: IRS.COM
                                                                                        Nov 03 2020 02:39:00      Internal Revenue Service, c/o Centralized
                                                                                                                  Insolvency Operatio, Post Office Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
29098069               + EDI: NAVIENTFKASMSERV.COM
                                                                                        Nov 03 2020 02:38:00      Navient, Attn: Claims Dept, Po Box 9500,
                                                                                                                  Wilkes-Barr, PA 18773-9500
29098071               + EDI: RMSC.COM
                                                                                        Nov 03 2020 02:39:00      Syncb/PPC, Attn: Bankruptcy, Po Box 965060,
                                                                                                                  Orlando, FL 32896-5060
29100612               + EDI: RMSC.COM
                                                                                        Nov 03 2020 02:39:00      Synchrony Bank, c/o PRA Receivables
                                                                                                                  Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                                  23541-1021
29098073                  EDI: TFSR.COM
                                                                                        Nov 03 2020 02:38:00      Toyota Financial Services, Attn: Bankruptcy, Po
                                                                                                                  Box 8026, Cedar Rapids, IA 52409
29098072               + EDI: WTRRNBANK.COM
                                                                                        Nov 03 2020 02:39:00      Target, c/o Financial & Retail Srvs, Mailstop BT
                                                                                                                  POB 9475, Minneapolis, MN 55440-9475
           Case 20-19547              Doc 11         Filed 11/04/20 Entered 11/04/20 23:22:46                                Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0752-1                                               User: agalimba                                                         Page 2 of 2
Date Rcvd: Nov 02, 2020                                            Form ID: 309A                                                        Total Noticed: 21
TOTAL: 11


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
29101220                        Albert Lambert

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 04, 2020                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 2, 2020 at the address(es) listed
below:
Name                             Email Address
David H Cutler
                                 on behalf of Debtor 1 Anthony J Thompson cutlerfilings@gmail.com r48280@notify.bestcase.com

Ira Bodenstein
                                 iratrustee@cozen.com IL29@ecfcbis.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
